Title: To James Madison from William Jarvis, 24 February 1804 (Abstract)
From: Jarvis, William
To: Madison, James


24 February 1804, Lisbon. “By the Ship Mercury Captn Crosby I had the honor to address you under date of the 16th. Instant inclosing my letter of the 11 Jany. to the Visconde Balsemão, three letters from Mr Pinckney & five forwarded to me by the Consuls in the Streights & a Copy of my letter to the Minister of Foreign Affairs & the Foreign Consuls regarding the Blockade of Tripoli & of Commodore preble’s to me. By the Golden Age Captn Nye Via Philada. I forwarded a letter from Mr Pinckney, one from Mr Baker & two forwarded me by the Consuls in the Streights, with a duplicate of my letter. I have now the pleasure to inclose another letter from Mr Pinckney by to days post. The contents however, from what he writes me I hope will be anticipated from New Orleans long before the Receipt of it.”
  

   
   RC (DNA: RG 59, CD, Lisbon, vol. 2). 2 pp.; cover marked “⅌ Ship Hare Captn Beedle Via N York”; postmarked New York, 19 Apr.


